 


109 HR 1419 IH: Risk-Based Homeland Security Funding Act
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1419 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Menendez introduced the following bill; which was referred to the Committee on Homeland Security 
 
A BILL 
To require that Homeland Security grants related to terrorism preparedness and prevention be awarded based strictly on an assessment of risk, threat, and vulnerabilities. 
 
 
1.Short titleThis Act may be cited as the Risk-Based Homeland Security Funding Act. 
2.FindingsCongress agrees with the recommendation on page 396 of the Final Report of the National Commission on Terrorist Attacks Upon the United States (commonly known as the 9/11 Report), which includes the following: 
Homeland security assistance should be based strictly on an assessment of risks and vulnerabilities. . . . [F]ederal homeland security assistance should not remain a program for general revenue sharing. It should supplement state and local resources based on the risks or vulnerabilities that merit additional support. Congress should not use this money as a pork barrel.. 
3.Risk-based homeland security grant funding 
(a)Criteria for awarding homeland security grantsExcept for grants awarded under any of the programs listed under section 4(b), all homeland security grants related to terrorism prevention and terrorism preparedness shall be awarded based strictly on an assessment of risk, threat, and vulnerabilities, as determined by the Secretary of Homeland Security. 
(b)LimitationExcept for grants awarded under any of the programs listed under section 4(b), none of the funds appropriated for Homeland Security grants may be used for general revenue sharing. 
(c)Conforming amendmentSection 1014(c)(3) of the USA PATRIOT ACT (42 U.S.C. 3714(c)(3)) is repealed. 
4.Preservation of pre-9/11 grant programs for tradition first responder missions 
(a)Savings provisionThis Act shall not be construed to affect any authority to award grants under a Federal grant program listed under subsection (b), which existed on September 10, 2001, to enhance traditional missions of State and local law enforcement, firefighters, ports, emergency medical services, or public health missions. 
(b)Programs excludedThe programs referred to in subsection (a) are the following: 
(1)The Firefighter Assistance Program authorized under section 33 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229). 
(2)The Emergency Management Performance Grant Program and the Urban Search and Rescue Grant Program authorized under— 
(A)title VI of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5195 et seq.); 
(B)the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 2000 (Public Law 106–74; 113 Stat. 1047 et seq.); and 
(C)the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.). 
(3)The Edward Byrne Memorial State and Local Law Enforcement Assistance Programs authorized under part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.). 
(4)The Public Safety and Community Policing (COPS ON THE BEAT) Grant Program authorized under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.). 
(5)Grant programs under the Public Health Service Act (42 U.S.C. 201 et seq.) regarding preparedness for bioterrorism and other public health emergencies; 
(6)The Emergency Response Assistance Program authorized under section 1412 of the Defense Against Weapons of Mass Destruction Act of 1996 (50 U.S.C. 2312). 
(7)Grant programs under the Robert T. Stafford Disaster Relief and Emergency Act (42 U.S.C. 5121 et seq.). 
 
